Citation Nr: 0901217	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  06-05 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
lumbar spine, to include as secondary to service-connected 
residuals of an appendectomy.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of an appendectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, His Son, and His Legal Counsel



ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran served on active military service from March 1943 
to November 1945.

The appeal comes before the Board of Veterans' Appeals 
(Board) from February and October 2004 rating decisions 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia.  A February 2004 
rating decision denied the veteran's application to reopen 
his claim for service connection for arthritis of the lumbar 
spine, to include as secondary to service-connected residuals 
of an appendectomy, and denied entitlement to a compensable 
rating for service-connected residuals of an appendectomy, to 
include a surgical scar.  In the October 2004 rating 
decision, the RO again denied the veteran's application to 
reopen his claim for service connection for arthritis of the 
lumbar spine, but increased the rating to 10 percent for the 
veteran's service-connected residuals of an appendectomy, 
effective July 29, 2004.  The issue of entitlement to a 
higher disability evaluation for residuals of an 
appendectomy, to include a scar, remains before the Board.  
See AB v. Brown, 6 Vet. App. 35 (1993).

In November 2006 the Board remanded the appeal to the RO for 
additional development.

In March 2007 the veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge; a 
transcript of the hearing is of record.

In April 2007, the Board reopened the veteran's claim for 
service connection for a back disability and remanded both 
issues on appeal to the RO for additional development.

The issue of entitlement to a rating in excess of 10 percent 
for residuals of an appendectomy, to include a surgical scar, 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Competent and persuasive evidence of record does not 
reflect that the veteran's arthritis of the lumbar spine is 
the result of an injury or disease incurred in service or is 
proximately due to or aggravated by his service-connected 
residuals of an appendectomy.


CONCLUSION OF LAW

Arthritis of the lumbar spine was not incurred in or 
aggravated by active service, nor may service incurrence of 
arthritis of the lumbar spine be presumed; arthritis of the 
lumbar spine is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable in 
this appeal.  In this case, the veteran's application to 
reopen his claim for entitlement to service connection for a 
back disability was received in October 2003.  In 
correspondence dated in December 2003, August 2004, and May 
2007, he was notified of the provisions of the VCAA as they 
pertain to the issues of service connection and secondary 
service connection.  These letters notified the veteran of 
VA's responsibilities in obtaining information to assist the 
veteran in completing his claim and identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim.  In addition, the letters notified him of how VA 
determines the disability rating and effective date when a 
disability is found to be connected to service.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the claim 
was reviewed and a supplemental statement of the case was 
issued in September 2008.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. Cir. 
September 17, 2007).  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, private treatment records, and VA 
treatment records have been obtained and associated with his 
claims file, and he has been provided with contemporaneous VA 
examinations to evaluate the nature and etiology of his back 
disability.

Furthermore, the veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.

Service Connection Claim

General Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2008).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred in or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  See 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2008).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310(a) (effective before and 
after October 10, 2006).  The Court has held that when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  See 38 C.F.R. § 3.310(b) (2008).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim:  the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis for Back Disability

The veteran contends that his current arthritis of the lumbar 
spine was caused by surgeries he had for appendicitis during 
active duty.  He contends that a surgical instrument was left 
behind during his September 1943 appendectomy and that the 
injection of anesthesia into his back to retrieve a surgical 
instrument in October 1943 caused his current low back 
disability.

Service treatment records reflect that the veteran underwent 
an appendectomy for acute, supperative appendicitis in 
September 1943.  Approximately one week later, he complained 
of discomfort in the upper right abdomen.  Progress notes 
dated in October 1943 indicate that the veteran was diagnosed 
with an acute, pericecal, severe, post-operative abscess of 
undetermined origin.  The veteran underwent a second surgery 
that involved an incision and drainage of a cecal abscess in 
October 1943.  In a treatment note dated in November 1943, 
the veteran complained of a backache.  A separation 
examination report dated in November 1945 found no 
musculoskeletal defects.

In a post-service VA examination report dated in September 
1947, the veteran stated that he had recurrent pain in his 
right side.  On physical examination, the physician noted 
that the veteran had tenderness in the right lower quadrant 
on slight palpation.

A VA hospital summary indicated that the veteran was treated 
for heart disease and myocardial infarction from August to 
October 1968.  VA treatment notes dated from January 1988 to 
May 1989 contained no complaints or findings related to the 
veteran's back.

In a VA inpatient discharge summary dated in February 1990, 
the veteran had complained of pain in the right side of his 
face.  On examination of the musculoskeletal system, there 
was no arthritis found.  VA treatment notes dated from 1988 
to September 1991 reflect that the veteran was diagnosed with 
arthritis of the lumbar spine in February 1991.  In a VA 
consultation note dated in March 1991, the veteran reported 
having some occasional back pain on certain activities.  The 
physician reported that x-rays taken in January 1991 showed 
some moderate to marked narrowing through L5-S1 and 
thoracolumbar scoliosis.  The impression was chronic low back 
pain.

In October 1991, the veteran filed an initial claim for 
service connection for a back condition secondary to his 
appendectomy.  He stated that he developed complications from 
a surgical instrument being left inside him, had an 
additional surgery to remove the instrument, and has had back 
trouble ever since.

The veteran testified during a Travel Board hearing in 
September 1993 that he had a loss of motion due to back pain 
and that he had sought treatment from several physicians, but 
they were all deceased, and the medical records were no 
longer available.

A Board decision dated in March 1995 denied the veteran's 
claim for service connection on a direct or presumptive basis 
because the evidence of record did not contain any objective 
evidence of any back disability until many years after 
service.  His claim was denied on a secondary basis because 
as a lay person, he was not considered competent to resolve 
questions of medical etiology.

Additional VA treatment notes dated from December 2002 to 
December 2005 contain additional complaints and treatment for 
low back pain.

In February 2004, the veteran failed to appear for a VA 
examination.

In a statement from a private physician, J. M., M. D., 
received in January 2005, Dr. M. indicated that he had 
treated the veteran for nine months for back pain.  He added 
that the veteran had severe degenerative joint disease and 
opined that it may or may not be related [to military 
service]. 

During a March 2007 video conference hearing, the veteran 
testified that he had not worked in any hard labor jobs, been 
involved in any car accidents, or hurt his back after 
service.  He further testified that he believed that his 
arthritis disability was the result of a spinal tap for a 
second surgery performed in service to remove a surgical 
instrument that was left behind during his appendectomy.  He 
added that his back had given him trouble every day since 
that surgery.

In a VA spine examination report dated in July 2008, the 
veteran reported experiencing back pain ever since he was 
given anesthesia in his back for surgery during military 
service.  An x-ray of the lumbosacral spine dated in July 
2008 listed an impression of lumbar scoliosis with extensive 
degenerative changes of the lumbar spine.  Following a review 
of the veteran's file, the x-ray report, and a physical 
examination, the examiner diagnosed degenerative joint 
disease of the lumbar spine and scoliosis.  She opined that 
it was less likely than not that the veteran's back 
disability was related to the administration of an anesthetic 
administered through the spine in service.  Her rationale 
supporting this opinion was that the veteran's spine x-rays 
showed scoliosis, which is a congenital condition, and her 
review of the claims file and veteran's medical records did 
not support a chronicity of complaints of back pain until 
April 2000.

The Board observes that the veteran complained of a backache 
once during military service, and the first documented 
complaints of any musculoskeletal back problem in the 
evidence of record is in 1991, more than 40 years after 
separation from service.  The Board notes that the passage of 
many years between discharge from active service and the 
medical documentation of a claimed disability is a factor 
that tends to weigh against a claim for service connection.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); 
Shaw v. Principi, 3 Vet. App. 365 (1992).

Because there is no connection of the veteran's arthritis of 
the lumbar spine to his military service or within one year 
after separation from service, the claim for service 
connection must be denied on a direct and presumptive basis.  
See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2008).  

The Board will now consider the veteran's claim for 
entitlement to service connection for arthritis of the lumbar 
spine as secondary to his service-connected residuals of an 
appendectomy.  In this case, only the January 2005 private 
treatment statement from Dr. M. and the July 2008 VA 
examination report contain opinions regarding the 
relationship of the veteran's current back disability with 
events or injuries during active service.  The private 
examiner's medical opinion, however, is noted to be based on 
the veteran's reported history, and there is no indication 
that Dr. M. conducted a comprehensive review of the entire 
claims file, including the veteran's service treatment 
records.  There is also no indication that Dr. M. examined 
any other comprehensive medical records, and he notes that he 
had been treating the veteran for only nine months.  
Therefore, this opinion has little probative value.  See 
Black v. Brown, 5 Vet. App. 177 (1993) (an opinion that is 
based on history furnished by the veteran that is unsupported 
by clinical evidence is not probative); LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) (holding that a bare transcription 
of a lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional); Wood v. Derwinski, 1 Vet. App. 190, 
191-92 (1991) (an opinion may be discounted if it materially 
relies on a layperson's unsupported history as the premise 
for the opinion).  The Board reiterates that as a medical 
opinion can be no better than the facts alleged by the 
veteran; an opinion based on an inaccurate factual premise 
has no probative value.  See Reonal v. Brown, 5 Vet. App. 
460, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993).

In addition, even if Dr. M. had full access to all medical 
records or if the medical history provided by the veteran was 
supported by the medical evidence, his opinion states that 
the veteran's back disability may or may not be related to 
his service.  This merely raised the possibility of a 
relationship without comment on the likelihood of such a 
relationship.  The Court has held that medical evidence that 
is speculative, general, or inconclusive in nature cannot 
support a claim.  See Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

By comparison, the Board finds that the opinion contained in 
the July 2008 VA spine examination report was prepared with a 
detailed review of the medical evidence, including the 
veteran's service treatment records, and was the product of a 
thorough physical examination by a nurse practitioner that 
was cosigned by a physician.  See Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993) (it is the responsibility of the Board to 
assess the credibility and weight to be given the evidence) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  
See also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) 
(the probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  In 
this case, the examiner attributed the veteran's back 
condition to scoliosis, which is a congenital condition, - 
and not to any service-connected residuals of an 
appendectomy, including the administration of anesthesia 
through the veteran's back.  She supported her medical 
opinion with a physical examination and x-ray evidence that 
revealed scoliosis as well as a review of the veteran's 
claims file, reasoning that the evidence showed a lack of 
chronicity of back complaints until April 2000.  Therefore, 
service connection for the veteran's arthritis of the lumbar 
spine on a secondary basis is not warranted, and the claim 
must be denied.  See 38 C.F.R. § 4.71a (2008).

The veteran and his representative contend that this 
examination was inadequate because it was not performed by a 
physician, and the report ends with an incomplete sentence.  
(After noting that the chronicity of back complaints 
beginning in April 2000, the examiner added that the 
"Veteran has complained of general aches and pains since 
that time including in the lumbar region.  He has been on").  
The Board finds that the examination was adequate because the 
nurse practitioner examined the veteran thoroughly, reviewed 
the entire claims file, and supported her medical opinion 
with the medical evidence from her physical examination of 
the veteran and from the medical evidence found in the claims 
file.  There is no indication that her skill in performing 
the examination was inadequate or the information obtained 
from this examination was inaccurate.  The Board notes that 
the report, the opinion, and the rationale for the opinion 
were reviewed and cosigned by a medical doctor.  This makes 
it the opinion not only of the nurse practitioner but of the 
doctor.  As for the incomplete sentence, the opinion itself 
is complete and understandable.  The missing sentence is 
contained in the rationale for the opinion, and as two other 
complete bases were also provided the missing sentence does 
not render the opinion inadequate.  Therefore, an additional 
examination or medical opinion for the veteran's claim for 
service connection for his back disability is not warranted.

In addition to the medical evidence, the Board has considered 
the assertions that the veteran and his representative 
advanced in connection with the claim on appeal.  The Board 
does not doubt the sincerity of the veteran's belief that he 
has a current back disability as a result of events during 
military service or as a result of his service-connected 
residuals of an appendectomy.  However, questions of medical 
diagnosis and causation are within the province of medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the veteran is a layperson without the 
appropriate medical training or expertise, he is not 
competent to render probative (i.e., persuasive) opinions on 
such medical matters.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Consequently, the 
lay assertions as to the nature or etiology of his arthritis 
of the lumbar spine have no probative value.

For all the foregoing reasons, the claim for service 
connection for arthritis of the lumbar spine must be denied.  
In arriving at the decision to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for arthritis of the lumbar 
spine, to include as secondary to the service-connected 
residuals of an appendectomy, is denied.


REMAND

The Court has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders.  See Stegall v. West, 11 
Vet. App. 268 (1998).  The Court has indicated, moreover, 
that if the Board proceeds with final disposition of an 
appeal, and the remand orders have not been complied with, 
the Board itself errs in failing to ensure compliance.  Id.  
Thus, while the Board regrets the additional delay in this 
case, for the reasons discussed below, the case must be 
returned to the AMC/RO to secure an adequate medical opinion 
that complies with the Board's April 2007 remand 
instructions.

As an initial matter, the provisions of the VCAA, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as 
interpreted by Court, are applicable to this appeal.  While 
letters from the RO and AMC dated in August 2004 and May 
2007, respectively, notified the veteran that to establish 
entitlement to an increased evaluation the evidence must show 
that his service-connected condition had become worse, the 
veteran was not notified that he needed to describe the 
effects that his service-connected disability had on his 
activities of daily living and any employment.  Therefore, as 
the case is being remanded for further development, the 
AMC/RO must ensure that adequate VCAA notice as to all 
elements of the claim is provided, including the notice 
requirements pertaining to increased ratings outlined in 
Vazquez-Flores v. Peake, 22 Vet App. 37 (2008).

During his March 2007 video conference hearing, the veteran 
claimed that he has sores around an anesthesia injection 
site, depression, constipation, and numbness in his legs 
secondary to the appendectomy that he had during active 
service.

In April 2007 the Board remanded the veteran's claim to 
provide a VA examination of the veteran's service-connected 
scars.  The examiner was asked to identify and comment on the 
degree of impairment of all residual disabilities of the 
service-related appendectomy and to offer opinions supported 
by complete rationales about whether any residual disability 
is related to the service-related appendectomy.  A review of 
the July 2008 VA scars examination report indicates that the 
examiner thoroughly examined the veteran's scars, but did not 
list any findings or opinions related to any additional 
residuals related to these scars or the service-related 
appendectomy.  Similarly, in the supplemental statement of 
the case dated in September 2008, there is no discussion of 
any residuals of an appendectomy scar other than of the scar 
itself.  Therefore, the veteran should be afforded additional 
VA examination(s) conducted by appropriate physician(s) with 
a notation to that effect noted in the examination report(s).

All potentially applicable diagnostic codes must be 
considered when evaluating a disability.  However, care must 
be taken not to evaluate the same manifestations of a 
disability under more than one applicable code.  This would 
constitute "pyramiding."  See 38 C.F.R. § 4.14 (2008).  
Where, however, separate and distinct manifestations have 
arisen from the same injury, separate disability ratings may 
be assigned where none of the symptomatology of the 
conditions overlaps.  See Estaban v. Brown, 6 Vet. App. 259 
(1994).  After the appropriate VA examination(s) are 
conducted, the RO must consider whether any of the additional 
claimed disabilities identified by the veteran were the 
result of his service-connected residuals of an appendectomy.

Finally, the Board notes that effective October 23, 2008, the 
Schedule for rating criteria that addresses the evaluation of 
scars was revised.  See VA Schedule for Rating Disabilities; 
Evaluation of Scars, 73 Fed. Reg. 54,708, 54,708 (Oct. 23, 
2008) (to be codified at 38 C.F.R. pt. 4).  These new 
criteria apply to applications for benefits received on or 
after October 23, 2008, or upon request from a veteran who 
was rated under the applicable criteria before this date.  
Id.  Although the Board has not received a request from the 
veteran to be rated under the revised criteria, the AMC/RO 
should provide the new rating criteria to the veteran when it 
provides additional VCAA notice pertaining to increased 
ratings to the veteran.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
as interpreted by United States Court of 
Appeals for Veterans Claims and the U.S. 
Court of Appeals for the Federal Circuit, 
are fully complied with and satisfied. 

The AMC/RO must also provide the veteran 
with the revised Schedule for rating 
criteria that addresses the evaluation of 
scars.  See VA Schedule for Rating 
Disabilities; Evaluation of Scars, 73 Fed. 
Reg. 54,708, 54,708 (Oct. 23, 2008) (to be 
codified at 38 C.F.R. pt. 4).

2.  The AMC/RO should contact the veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA that 
treated him for residuals of an 
appendectomy since December 2005.  After 
the veteran has signed the appropriate 
releases, those records should be obtained 
and associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, a 
notation to that effect should be inserted 
in the file.  The veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the opportunity 
to obtain and submit those records for VA 
review.

3.  After completion of the above 
development, the veteran should be 
scheduled for VA examination(s) by 
appropriate physician(s) in order to 
identify all residual disabilities and to 
evaluate the current level of severity of 
any such residual disability of the 
service-related appendectomy.  During his 
March 2007 video conference hearing, the 
veteran claimed that he has sores around 
an anesthesia injection site, depression, 
constipation, and numbness in his legs 
secondary to the appendectomy that he had 
during active service.

The claims folder must be made available 
to the examiner(s) for review in 
conjunction with the examination(s).  All 
tests and studies that the physician(s) 
deem necessary should be performed.  The 
physician(s) should identify and comment 
on the degree of impairment of all 
residual disabilities of the service-
related appendectomy. 

First, the examiner should address the 
scar(s) related to the veteran's in-
service appendectomy, noting the number 
and the nature and length of each 
appendectomy scar(s), including comments 
on whether any are deep, superficial, 
unstable, painful, or causing limitation 
of motion in the affected area or any 
other disabling effects.  

Additionally, appropriate physician(s) 
should address all other claimed residual 
disabilities, to include a claimed skin 
disorder, depression, bowel, and 
neurological disabilities as residuals of 
the service-related appendectomy.  Each 
appropriate physician is asked to provide 
a medical opinion that includes a complete 
rationale for the opinion(s) expressed.

After an examination and review of the 
claims folder (with a notation to this 
effect), the appropriate physician should 
then provide a medical opinion regarding 
whether the veteran (a) has a current 
skin, mental illness, bowel, or 
neurological disability that (b) is at 
least as likely as not (50 percent 
probability or greater) a result of the 
veteran's service-connected residuals of 
an appendectomy.  Adequate reasons and 
bases for all opinions rendered must be 
provided.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claims.

5.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed with 
consideration of all applicable laws and 
regulations.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


